      Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 1 of 26




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  Plaintiff,               )
                                           )
            v.                             ) No. 1:20-cv-01580-RCL
                                           )
JOHN R. BOLTON,                            )
                                           )
                                           )
                  Defendant.               )
                                           )



   PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DEFER
     CONSIDERATION OF PLAINTIFF’S MOTION FOR SUMMARY
                         JUDGMENT
           Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 2 of 26




                                           TABLE OF CONTENTS

INTRODUCTION .......................................................................................................... 1

STANDARD OF REVIEW ............................................................................................. 2

ARGUMENT .................................................................................................................. 3

I.      The Actual Presence of Classified Information Is Irrelevant to Plaintiff’s
        Motion for Summary Judgment........................................................................... 4

              A.     Form 4414 Mandated Prepublication Review And Does Not Depend
                     on the Actual Presence of Classified Information or SCI. ................... 5

              B.      The SF 312 Mandated Prepublication Review And Does Not Depend
                      on the Actual Presence of Classified Information. ............................ 12

                           1.     SF 312 Imposes Objective Criteria For Pre-Publication
                                  Review ................................................................................... 13

                           2.     SF 312 Requires Written Confirmation that Information Is
                                  Unclassified ........................................................................... 17

II.     The Government’s Alleged Bad Faith Does Not Constitute An Affirmative
        Defense In This Context..................................................................................... 18

CONCLUSION............................................................................................................. 21




                                                              i
           Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 3 of 26




                                       TABLE OF AUTHORITIES

Cases

ASB Allegiance Real Estate Fund v. Scion Breckenridge Managing Member, LLC,
 50 A.3d 434 (Del. Ch. 2012), rev’d on other grounds, 68 A.3d 665 (Del. 2013) ........ 9

Byrd v. U.S. Envtl. Prot. Agency,
 174 F.3d 239 (D.C. Cir. 1999)..................................................................................... 3

Carpenter v. Fed. Nat’l Mortg. Ass’n,
 174 F.3d 231 (D.C. Cir. 1999)..................................................................................... 3

Convertino v. U.S. Dep’t of Justice,
 684 F.3d 93 (D.C. Cir. 2012)....................................................................................... 3

DeHart v. Moore,
 424 F. Supp. 55 (S.D. Fla. 1976) ................................................................................ 9

Eldridge v. Gordon Bros. Grp., LLC,
  863 F.3d 66 (1st Cir. 2017) ......................................................................................... 9

FERC v. City Power Marketing, LLC,
 235 F. Supp. 3d 152 (D.D.C. 2017)............................................................................. 3

Gustafson v. Alloyd Co.,
 513 U.S. 561 (1995) .................................................................................................. 17

Ikossi v. Dep’t of Navy,
  516 F.3d 1037 (D.C. Cir. 2008)................................................................................... 2

Info. Tech. & Applications Corp. v. United States,
  316 F.3d 1312 (Fed. Cir. 2003) ................................................................................. 21

Russello v. United States,
 464 U.S. 16 (1983) .................................................................................................... 17

Snepp v. United States,
 444 U.S. 507 (1980) .......................................................................................... passim

Stillman v. CIA,
  319 F.3d 546 (D.C. Cir. 2003)................................................................................... 10

Strang v. U.S. Arms Control & Disarmament Agency,
  864 F.2d 859 (D.C. Cir. 1989)..................................................................................... 2

                                                            ii
          Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 4 of 26




Trudel v. SunTrust Bank,
  288 F. Supp. 3d 239 (D.D.C. 2018)............................................................................. 3

United States ex rel. Folliard v. Gov’t Acquisitions, Inc.,
 764 F.3d 19 (D.C. Cir. 2014)....................................................................................... 3

United States v. Marchetti,
 466 F.2d 1309 (4th Cir. 1972) .................................................................................. 19




                                                         iii
        Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 5 of 26




                                 INTRODUCTION

      The United States entrusted Defendant, the former Assistant to the President

for National Security Affairs (“APNSA” or “National Security Advisor”), with this

Nation’s most sensitive secrets.     In accepting that information, Defendant also

accepted the responsibility of keeping that information secure. In particular, he

agreed to submit relevant materials that could contain classified information for

prepublication review. He agreed not to release any information until that review

resulted in written confirmation that no classified information was at issue. And if

he disagreed with the pace or result of that review, his remedy was to file a lawsuit

challenging the Government’s determination as is customary in prepublication

disputes, not to resort to self-help and release the information unilaterally.

      Defendant has not complied with his obligations: while he did submit his

manuscript for prepublication review, it is not reasonably disputed that he “opted out

of the review process before its conclusion” and “unilateral[ly] fast-track[ed]” the

decision to publish his manuscript. Mem. Order, ECF No. 27, at 6. Such actions

violate his explicit agreements, and these facts and findings—none of which is in

genuine dispute—justify summary judgment in the Government’s favor.

      Defendant, seeking to avoid the consequences of his actions, now attempts to

forestall summary judgment by filing a Rule 56(d) motion to defer judgment pending

the completion of discovery.    He seeks discovery on whether information in his

manuscript was accurately identified as classified, and discovery into the

Government’s internal processes in an attempt to show that the Government acted



                                           1
          Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 6 of 26




in “bad faith” during the prepublication processes. But neither of these topics justifies

postponing the Government’s summary-judgment motion, because neither of those

topics is legally relevant. Under Defendant’s agreements, neither the classification

status of the information at issue nor his own subjective assessment of that

information matters toward his prepublication duty—his obligation attaches

regardless of whether the information is, in fact, classified. The memoir triggered his

contractual and fiduciary obligations to complete the prepublication process, even if

his (ultimately incorrect) view that the manuscript never contained classified

information were borne out. Nor is the Government’s purported “bad faith” relevant

as an affirmative defense. Had Defendant believed that the Government was acting

inappropriately, he had a remedy: to file suit challenging that conduct without

releasing his manuscript to the world. But he opted to engage in self-help instead—

exactly the type of behavior the prepublication requirement is designed to prevent.

Accordingly, Defendant’s Rule 56(d) motion should be denied, and the Government’s

motion for summary judgment should be granted.1

                             STANDARD OF REVIEW

      To delay entry of summary judgment under Civil Rule 56(d), Defendant bears

the burden of demonstrating “with ‘sufficient particularity . . . why discovery [is]

necessary.’” Ikossi v. Dep’t of Navy, 516 F.3d 1037, 1045 (D.C. Cir. 2008) (quoting

Strang v. U.S. Arms Control & Disarmament Agency, 864 F.2d 859, 861 (D.C. Cir.


      1
       Defendant did not file an opposition to the Government’s summary judgment
motion in conjunction with his Rule 56(d) motion, and he has not contested any of the
undisputed record facts the Government set forth as grounds for its motion.

                                           2
          Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 7 of 26




1989)). Rule 56(d) requires the non-moving party to submit a declaration that: (1)

“outline[s] the particular facts he intends to discover and describe why those facts are

necessary to the litigation”; (2) “explain[s] ‘why [she] could not produce [the facts] in

opposition to the motion [for summary judgment];’” and (3) “show[s] the information

is in fact discoverable.” Convertino v. U.S. Dep’t of Justice, 684 F.3d 93, 99-100 (D.C.

Cir. 2012) (first quoting Byrd v. U.S. Envtl. Prot. Agency, 174 F.3d 239, 248 (D.C. Cir.

1999), then quoting Carpenter v. Fed. Nat’l Mortg. Ass’n, 174 F.3d 231, 237 (D.C. Cir.

1999)).    The D.C. Circuit has cautioned, moreover, that “[i]t is . . . incorrect to

conclude” that Rule 56(d) requests should be granted “more often than not;” rather,

each request must be resolved “based on [the] application of the Convertino criteria

to the specific facts and circumstances presented in the request.” United States ex

rel. Folliard v. Gov’t Acquisitions, Inc., 764 F.3d 19, 26-27 (D.C. Cir. 2014).

       Critically, Rule 56(d)’s requirement that the party outline why facts are

necessary to the litigation requires that such facts be legally relevant to the case, i.e.,

that they could be dispositive with respect to a material issue. See, e.g., Trudel v.

SunTrust Bank, 288 F. Supp. 3d 239, 256 (D.D.C. 2018) (denying Rule 56(d) on the

basis that discovery would not “yield facts that would change the outcome”); FERC v.

City Power Marketing, LLC, 235 F. Supp. 3d 152, 160 (D.D.C. 2017) (denying Rule

56(d) motion on the basis that party sought “irrelevant” information).

                                     ARGUMENT

       Defendant argues that he is entitled to postpone resolution of the

Government’s summary-judgment motion for two reasons: First, because he “intends



                                            3
        Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 8 of 26




to establish, through discovery, that his book does not contain any properly classified

information, SCI, or description of activities relating to or derived from SCI.” Def.’s

Rule 56(d) Mot., ECF No. 49-1, at 9. And second, because he “intends to establish,

through discovery, that the Government’s actions in undertaking and conducting Mr.

Ellis’s ‘additional review’ of the manuscript were in bad faith.” Id. at 11. Neither of

these purposes is relevant to the Government’s motion. The presence of classified

information is legally irrelevant to the prepublication-review requirements

Defendant violated. See Snepp v. United States, 444 U.S. 507, 511 (1980) (“Whether

Snepp violated his trust does not depend upon whether his book actually contained

classified information.”).   Nor are Defendant’s allegations of bad faith legally

relevant. Had Defendant believed that the Government was acting in bad faith, his

remedy was to bring a lawsuit alleging a contractual violation before disclosing any

information subject to prepublication review, not to release that information,

irreparably injure the United States, and then attempt to evade liability for the

consequences of his own actions. Instead, when Defendant did not immediately

receive the written authorization he knew he needed to complete his prepublication

obligations, he breached those obligations by opting to proceed with publication.

Accordingly, since Defendant’s purported discovery is irrelevant, his Rule 56(d)

motion ought to be denied.

I.    The Actual Presence of Classified Information Is Irrelevant to
      Plaintiff’s Motion for Summary Judgment.

      The premise of Defendant’s motion is that his book does not contain classified

information, or if it does, that such information was not classified at the time he

                                          4
        Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 9 of 26




authorized his manuscript’s publication—and even if it was, he lacked the scienter

allegedly necessary to breach the prepublication-review requirements. See, e.g., ECF

No. 49-2 ¶ 10.     None of these premises is relevant under the prepublication

requirements established under Form 4414 and the SF 312.                  See Security

Agreements, First Decl. of Matthias Mitman, Exh. A, ECF No. 3-6.                As the

Government explained in its motion for summary judgment, Defendant was

entrusted with unsurpassed access to classified information, including SCI

information, as the Assistant to the President for National Security Affairs, and he

was required to have “access to the highest levels of national security and intelligence

information” at all times to carry out these duties. Second Decl. of Matthias Mitman

¶ 21, ECF No. 44-2. His 592-page book purports to take readers into “The Room

Where It Happened” by describing in detail his experiences in that role. Such a book

is obviously captured by Form 4414’s requirement that any work containing a

“description of activities that produce or relate to SCI” must go through

prepublication review. And it is also captured by the SF 312’s requirement that an

author obtain written permission to publish if the classified status of information is

uncertain. Accordingly, these arguments provide no sound basis for delaying the

entry of summary judgment in this case.

      A.     Form 4414 Mandated Prepublication Review And Does Not
             Depend on the Actual Presence of Classified Information or SCI.

      Defendant’s breach of his obligations under Form 4414 does not depend on the

presence of any classified information in his manuscript. As an explicit condition of

his service as National Security Advisor, Defendant “agree[d] to submit to security


                                           5
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 10 of 26




review by the Department or Agency . . . any writing or other preparation in any form,

including a work of fiction, that contains or purports to contain any SCI or description

of activities that produce or relate to SCI or that I have reason to believe are derived

from SCI, that I contemplate disclosing to any person not authorized to have access

to SCI or that I have prepared for public disclosure.” Form 4414 ¶ 4. He agreed that

he was prohibited from disclosing such materials “until [he has] received written

authorization from the Department or Agency that last authorized [his] access to SCI

that such disclosure is required.” Id. Defendant’s manuscript indisputably contains

a “description of activities that produce or relate to SCI,” id., as his duties as National

Security Advisor necessarily included activities that produce or related to SCI. See

Gov’t Opp’n & Cross-Mot. for Summ. J., ECF No. 42 at 18-19. Critically, Defendant

does not dispute or seek discovery on that point. See generally ECF No. 49-2. And he

indisputably did not receive written authorization to publish his manuscript. Mem.

Order, ECF No. 27, at 3. That is enough to resolve this case. Nonetheless, Defendant

advances a hodgepodge of objections to this straightforward construction of Form

4414. None constitutes a fair reading of his contractual obligations sufficient to

justify discovery.

      First, he says that the agreement applies only to SCI that “was classified as

such at the time he authorized its publication.” Def.’s Reply ISO Mot. to Dismiss,

(“Def.’s Reply”) at 3, ECF No. 48; see also Def.’s Rule 56(d) Mot. at 10. This is a non

sequitur. The contractual prepublication requirement covers more than just material

classified as SCI; it also covers material that contains “descriptions of activities that



                                            6
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 11 of 26




produce or relate to SCI or that [the author] has reason to believe are derived from

SCI,” Form 4414 ¶ 4, even if that material is not itself SCI. In other words, the book

itself need not contain SCI for it to fall within the scope of Form 4414’s prepublication

review.   This makes sense for a number of reasons.           The whole point of the

prepublication-review process is to guard against the unauthorized disclosure of

information that would damage national security, a purpose that would be frustrated

if the Government did not have the opportunity to review for, identify, and make a

determination as to the classification status of information and whether the

information is authorized for release. It is therefore sensible for the Government to

set wider criteria for prepublication review to ensure an opportunity to review

materials that could contain SCI.

      Second, Defendant creates and tears down a strawman, claiming that the

argument that prepublication review is required “if the information is ever classified

as SCI at any point in time, including after its disclosure . . . makes no sense . . .

[because] the very notion of prepublication review of material that, as here, has

already been published is oxymoronic.” Def.’s Reply at 4. But the prepublication-

review process is designed precisely to avoid a situation in which an author releases

classified information that the Government would have identified as such if given an

opportunity to review it. The former National Security Advisor’s refusal to complete

that process does not give him carte blanche to publish his manuscript.

      To the extent that Defendant is claiming that the Government cannot identify

information that is SCI during the prepublication review, that argument is belied by



                                           7
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 12 of 26




the very text of paragraph 4 of Form 4414. If the Government were limited only to

material identified as SCI (as Defendant claims) it would be pointless for the contract

to have provisions that allow the Government to review the material more broadly to

find material related to or derived from SCI (particularly where such material, if not

otherwise classified, can be published without restriction). The reason that the

prepublication obligation covers material related to or derived from SCI is to provide

the Government the opportunity to identify information that could contain SCI or be

otherwise classified and therefore can harm national security if disclosed, and to take

appropriate action. Defendant’s thinly sketched due process and First Amendment

claims, see Def.’s Reply at 5-6, can thus be rejected because they are based on a

premise—retroactive, post-approval classification—not at issue here. Rather, as the

Supreme Court held in Snepp, there is no constitutional problem with the

Government asserting its rights in an employment agreement intended to prevent

the dissemination of classified information.

      Third, Defendant claims that the prepublication-review procedure set out in

paragraph 4 “at most requires prepublication review of a writing that an employee

has some reason to believe contains information related to SCI.” Def.’s Reply at 7.

This, he claims, justifies a scienter requirement that he says warrants postponing

summary judgment. Def.’s Mem. at 9. But the plain text of paragraph 4 belies that

conclusion: it requires prepublication review of material “[(1)] that contains or

purports to contain any SCI or [(2)] description of activities that produce or relate to

SCI or [(3)] that I have reason to believe are derived from SCI.” Form 4414 ¶ 4. Of



                                           8
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 13 of 26




these, the first two categories contain no scienter requirement at all—by their terms,

they apply so long as the material falls into that category, regardless of the author’s

subjective beliefs. That the contract put a knowledge requirement in one of three

categories, but did not impose that requirement on the other two categories, implies

that there is no such knowledge requirement for those categories. Even so, the

“reason to believe” limitation of category three is best read as an objective standard,

not a subjective one. And it is not objectively reasonable for Defendant to maintain

that he had no “reason to believe” his book about his experiences as National Security

Advisor contained not a shred of information derived from SCI.

       Nor does the second criterion (“description of activities that produce or relate

to SCI”) “render[] the third trigger utterly superfluous,” as Defendant erroneously

claims. Def.’s Reply at 8. There may be some overlap between the categories, but

they are nonetheless distinct. And in any event, some redundancy is not fatal,

particularly given the critical importance of protecting classified information.

       Indeed, throughout Defendant’s argument is the implicit claim that strict

liability in the context of classified information is absurd. See, e.g., Def.’s Reply at 9;

Def.’s Mem. at 9. But this is a contract case, and “‘[p]roving a breach of contract claim

does not’ (repeat, does not) ‘depend on the breaching party’s mental state.’” Eldridge

v. Gordon Bros. Grp., LLC, 863 F.3d 66, 88 (1st Cir. 2017) (quoting ASB Allegiance

Real Estate Fund v. Scion Breckenridge Managing Member, LLC, 50 A.3d 434, 442,

444 (Del. Ch. 2012), rev’d on other grounds, 68 A.3d 665 (Del. 2013)); DeHart v. Moore,

424 F. Supp. 55, 57 (S.D. Fla. 1976) (“In general, to establish breach of contract one



                                            9
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 14 of 26




need not establish any particular mental state.”). Nor is Defendant correct that the

Government’s reading “would thus effectively require a former employee to submit to

prepublication review every writing touching on his government service.” Def.’s Reply

at 9.2 As Defendant himself acknowledges, “related to” does not reasonably

encompass all activity, but requires a connection to SCI. Id. at 16. If the information

satisfies that requirement—and here, it does—the prepublication requirement

attaches. Regardless, Defendant does not advance a reading of this term that would

exclude the entirety of his 592-page tome about his recent experiences in one of the

most senior national security roles in the whole of Government.

      Fourth, Defendant complains that the First Amendment prohibits any

restraint on publishing materials “that he has no ‘reason to believe’ contain SCI (or

information related to or derived from SCI)[.]” Id. at 10. But he has no First

Amendment right to publish classified information; his belief that his manuscript

does not contain such information is irrelevant. See Stillman v. CIA, 319 F.3d 546,

548 (D.C. Cir. 2003) (“If the Government classified the information properly, then

[plaintiff] simply has no first amendment right to publish it”). And the real possibility

an author may lack such knowledge underscores a central purpose of prepublication

review—namely, to ensure would-be authors do not unwittingly publish classified

information. While Defendant may have the First Amendment right to publish




2Even if Defendant’s broad view is correct, that would not defeat application of the
contract to his book. When former employees with access to classified information
write about their government service, it is entirely reasonable for the government to
protect that information through a prepublication process.
                                           10
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 15 of 26




unclassified information, this does not justify ignoring the prepublication

requirements he expressly agreed to as a condition of his service. The proper fix, if

he believed the Government was improperly withholding authorization to published

unclassified information, was judicial review, not self-help.

      Fifth, Defendant returns to his assertion that this is a contract of adhesion,

and that his claim should be treated the same as any routine commercial contract

(with ambiguity construed against the drafter). Def.’s Reply at 10. Notwithstanding

that the factual premises of the “adhesion contract” theory do not hold true here, this

Yale Law School-trained Defendant was not forced to assume the role of National

Security Advisor. Indeed, it is risible for Defendant to voluntarily assume the role of

National Security Advisor, including the access and information granted to him in

that role, and then argue that he is somehow a victim of the Government’s terms of

accepting that role. Even so, he offers no authority for the proposition that such

principles apply in the context of agreements governing classified information, and,

indeed, Snepp specifically noted that such principles “ha[v]e no bearing on a contract”

made to protect intelligence sources and methods. Snepp, 444 U.S. at 513 n. 9. And

he offers no cogent argument as to why Form 4414 is ambiguous as applied to “The

Room Where It Happened.”

      It bears repeating: the purpose of prepublication review is to ensure that the

Government, not an author, ultimately is responsible for making determinations

about the classified status of information.       If an author disagrees with that

determination, or believes that a determination is being withheld unjustly, the author



                                          11
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 16 of 26




may pursue a judicial remedy. He may not, however, simply publish the material

without   consequence—and      Defendant’s     proposed   contract   interpretation     is

inconsistent with that fundamental objective.

      B. The SF 312 Mandated Prepublication Review And Does Not Depend
         on the Actual Presence of Classified Information.

      Defendant made a promise with the United States in exchange for access to

classified information: that he would not disclose such information without advance

permission from the Government, and if there was doubt, that he could not release

such information absent confirmation.        See SF 312 ¶ 3.     As explained in the

Government’s opening brief, prepublication review works in two different ways,

depending on the status of the information. First, if the information is classified,

then (1) the individual must seek permission to disclose that information, and (2)

cannot distribute that information absent authorization (although with that

authorization by the Government, the information becomes declassified and thus

proper for release).3 Second, if the individual has doubt as to the status of that

information, the individual must receive confirmation from the Government that the




3 See SF 312 ¶ 3 (“I hereby agree that I will never divulge classified information to
anyone unless: (a) I have officially verified that the recipient has been properly
authorized by the United States Government to receive it; or (b) I have been given
prior written notice of authorization from the United States Government
Department or Agency (hereinafter Department or Agency) responsible for the
classification of information or last granting me a security clearance that such
disclosure is permitted.”).


                                          12
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 17 of 26




information is unclassified before it can be disclosed.4     And in both cases, such

confirmation must be in writing.

      Defendant continues to argue with two aspects of this requirement. First, he

says that he is only obligated to submit to prepublication review if he knows or

believes that the information is classified, even though he concedes that the obligation

to seek confirmation that information is unclassified applies even if there is objective

doubt. See Def.’s Reply at 20-21. But this approach cannot be squared with the

unambiguous text of the SF 312, which imposes no knowledge requirement, and

would simply make no sense given that the express point of prepublication review is

that the Government, not an individual, decides the classification status of

information owned by the Government. Second, he agrees that if there is objective

doubt about the status of information, he must seek confirmation—but he says that

confirmation need not be in writing. Again, this approach is not dictated by the text

of the agreement, and is entirely inconsistent with its purpose.

      1.     SF 312 Imposes Objective Criteria For Pre-Publication Review

      The prepublication requirement applies to information that is classified,

regardless of an individual’s subjective understanding of the status of the

information. The plain text of the SF 312 is explicit on this point: “I hereby agree

that I will never divulge classified information to anyone,” absent express




4 See SF 312 ¶ 3 (“I understand that if I am uncertain about the classification status
of the information, I am required to confirm from an authorized official that the
information is unclassified before I may disclose it, except to a person as provided in
(a) or (b), above.”).
                                          13
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 18 of 26




authorization from the Government. SF 312 ¶ 3. The agreement does not mention

“information I know to be classified” or “information I believe to be classified”; it

covers information that is classified, even though Defendant wishes to read in a term

that suggests the subjective belief of the author drives the obligation. See Def.’s Reply

at 19 (review applies “only where the employee wishes to disclose information that he

knows is classified.”). The objective criteria makes sense, given the public trust that

is placed in each individual given access to classified information. Indeed, Defendant

(correctly) concedes that the language in the subsequent sentence, which discusses

situations where he is “uncertain about the classification status of information,”

cannot be read to free an individual to unilaterally disclose information no matter

how unreasonable his uncertainty may be. See id. at 20-21. Yet Defendant’s effort to

read a knowledge requirement into the phrase “I will never divulge classified

information to anyone” absent pre-authorization would appear to authorize precisely

that, or at least (in his view) to free the author from the written authorization

requirement.

      Defendant says that his reading—which requires review only if the author

knows that information is classified—would read the “uncertainty” sentence out of

the SF 312. See Def.’s Reply at 17-19. He argues that “if the provision that an

employee ‘never divulge classified information’ applied to information that is

classified even though the employee does not know it, there would be no purpose at all

in separately requiring the employee, when he is ‘uncertain about the classification

status of information’ to ‘confirm from an authorized official that the information is



                                           14
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 19 of 26




unclassified.’” Id. at 18 (quoting SF 312 ¶ 3). But there is no redundancy. Recall

that there is a primary prohibition on releasing classified information absent

authorization, under any circumstances, and a subsidiary requirement that if there

is doubt about the status of that information, the party must confirm the status of

that information. This is a broader review than simply classified information so as

to ensure that classified information is not inadvertently disclosed. The uncertainty

provision provides a mechanism for an individual to ensure that he does not

inadvertently violate the primary prohibition.

      Nor do the two reviews collapse into one another. The requirement to seek

review if information is classified can lead to two answers: (1) a prohibition on release,

because the information is classified, or (2) a decision to declassify the information,

permitting the individual to release it. The requirement to seek review if the status

of information is uncertain can lead to three answers: (1) confirmation that the

information is unclassified; (2) authorization to release because the Government has

determined declassification is appropriate; or (3) a prohibition on releasing classified

information. There is thus no redundancy—while the potential outcomes in the event

of objective doubt are broader than objective classification, that is simply because

that is a broader universe of information under such circumstances.

      Defendant’s reading to the contrary is nonsensical. He argues that he need not

seek review if he is subjectively certain that information is unclassified, even though

he agrees he must seek review if there is objective doubt (even if there is no subjective

doubt). That makes no sense, and would seem to imply a loophole where if a person



                                           15
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 20 of 26




subjectively believes that information is unclassified, even though it is objectively

classified, there need be no review at all. That proposition simply cannot be squared

with the text of the SF 312. And it certainly cannot be squared with the requirement

that it is the Government, not the author, who decides what information is classified.

See, e.g., Snepp, 444 U.S. at 512 (“When a former [employee] relies on his own

judgment about what information is detrimental, he may reveal information that the

[Government]—with its broader understanding of what may expose classified

information and confidential sources—could have identified as harmful.”).

       Tracking his interpretation of Form 4414, Defendant complains that the

Government’s interpretation would impose “strict liability” in the event of the

disclosure of classified information. Def.’s Reply at 20. His complaint is no more

availing here. As discussed above, strict liability is an ordinary feature of contracts,

which do not rely on the mental state of the breaching party. See supra at 10-11.

Even under strict liability, such liability is also reasonable in context, where the

prepublication-review process gives authors a certain path by which to avoid any risk

of liability at all. And, in any event, strict liability in the form of a constructive trust

of their profits for authors who refuse to complete prepublication review is not absurd

at all, much less so absurd as to require Defendant’s convoluted, subjective

interpretation of the SF 312.      If there were any doubt about the status of the

information in his manuscript, he was required to raise those doubts with the

Government to ensure that he is not disclosing classified information, and file suit if

he is dissatisfied with the process.



                                            16
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 21 of 26




      2.     SF 312 Requires Written Confirmation that Information Is
             Unclassified

      Defendant argues that even if he was “required to confirm from an authorized

official that the information is unclassified[,]” SF 312 ¶ 3, this confirmation may be

verbal, not in writing. Def.’s Reply at 21-24. He is wrong about that. But even if he

is right, he still has not received verbal confirmation on behalf of the Government

that the information is unclassified.

      As discussed in the Government’s opening brief, taken in a vacuum, it is at

most ambiguous whether the phrase “required to confirm from an authorized official”

in SF 312 refers to written or verbal confirmation. Defendant trots out the canon

that a court should “refrain from concluding here that . . . differing language in . . .

two subsections has the same meaning in each,” to argue that written confirmation

is only necessary when the individual seeks to “divulge classified information.” SF

312 ¶ 3; see also Russello v. United States, 464 U.S. 16, 23 (1983). But that canon

does not apply here. Rather, to resolve any possible ambiguity, the noscitur a sociis

canon, whereby the meaning of an ambiguous word should be determined by

considering the words which it is associated in context, should be applied. See

Gustafson v. Alloyd Co., 513 U.S. 561, 575 (1995) (applying this canon).

      That context points to written disclosure.        The paragraph affirms that

authorization must be in writing, which suggests that other, ambiguous references to

authorization should also be understood to require a writing. Indeed, the “required

to confirm” sentence incorporates by reference the review provision in the preceding

sentence, which explicitly requires written approval.

                                          17
         Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 22 of 26




         In any event, there was no authorization, whether in writing or orally.

Defendant acknowledges that he published his manuscript, even though he was

expressly told that “[t]he process [of review] remains ongoing.”          ECF No. 1-13.

Defendant now claims that this communication was referring merely to the process

of sending a “pro-forma letter” that would “record[]” the judgment of the Government,

Def.’s Reply at 24, but this is a wishful gloss over the undisputed fact that no such

judgment was given. See, e.g., Decl. of John R. Bolton ¶17, ECF No. 9-1. Even on

Defendant’s accounting, it was clear that the conversation with Ms. Knight did not

give him permission to proceed with publication. Indeed, Defendant’s efforts to claim

this exchange constitutes “confirmation” illustrates why the SF 312 imposes a written

confirmation requirement—so there can be no doubts when classified information is

at stake.

                                            ***

         Because the presence or absence of classified information is not legally relevant

to Defendant’s obligation to complete the prepublication-review process (which he

indisputably did not), he is not entitled to discovery regarding the status of classified

information in order to postpone the Government’s summary-judgment motion.

   II.      The Government’s Alleged Bad Faith Does Not Constitute An
            Affirmative Defense In This Context.

         Defendant also asserts that the Government acted in bad faith and that this

provides an affirmative defense to his unauthorized release of classified information.

See Def.’s Mem. at 11-15. But if Defendant believed the process was defective, he had




                                             18
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 23 of 26




a remedy—he could have raised these allegations and sought judicial review of the

process before publishing the book. He did not. As this Court has already concluded:

             Bolton disputes that his book contains any such classified
             information and emphasizes his months-long compliance
             with the prepublication review process. He bristles at the
             mixed messages sent by prepublication review personnel
             and questions the motives of intelligence officers. Bolton
             could have sued the government and sought relief in court.
             Instead, he opted out of the review process before its
             conclusion. Unilateral fast-tracking carried the benefit of
             publicity and sales, and the cost of substantial risk
             exposure. This was Bolton’s bet: If he is right and the book
             does not contain classified information, he keeps the upside
             mentioned above; but if he is wrong, he stands to lose his
             profits from the book deal, exposes himself to criminal
             liability, and imperils national security. Bolton was wrong.

Mem. Order at 6. Indeed, this has been a bedrock principle of prepublication review

for nearly fifty years. A party is “entitled to judicial review of any action by the

[Government] disapproving publication of the material.” United States v. Marchetti,

466 F.2d 1309, 1317 (4th Cir. 1972). But “[b]ecause of the sensitivity of the area and

confidentiality of the relationship in which the information was obtained …, we find

no reason to impose the burden of obtaining judicial review upon the [Government].

It ought to be on [the employee].” Id. In other words, allegations of bad faith might

have been a basis to sue the Government for undue delay or a wrongful denial of

approval; but they are not a basis for an affirmative defense after he violated his

contractual obligations.

      This conclusion follows directly from Snepp. There, the Supreme Court noted

that “[i]f the agent publishes unreviewed material in violation of his fiduciary and

contractual obligation, the [constructive] trust remedy simply requires him to

                                         19
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 24 of 26




disgorge the benefits of his faithlessness. Since the remedy is swift and sure, it is

tailored to deter those who would place sensitive information at risk.” Snepp, 444

U.S. at 516 (emphasis added). A remedy is not “swift and sure” if it depends on an

amorphous concept of “bad faith.” It is similarly incompatible with the purposes of

prepublication review, which is the recognition that “[w]hen a former agent relies on

his own judgment about what information is detrimental, he may reveal information

that the CIA—with its broader understanding of what may expose classified

information and confidential sources—could have identified as harmful.” Id. at 512.

Allowing a bad faith affirmative defense where authors publish their works without

authorization (as opposed to a claim in a suit challenging a prepublication decision

before release) would enable authors—who are frequently no longer in Government—

to make a unilateral declassification decision. After all, regardless of whether an

individual could establish the facts to support such an affirmative defense, the

classified information would still be released to the world upon publication.

      Indeed, Defendant’s “bad faith” argument collapses into an argument that the

information contained in his manuscript is not classified. See Def.’s Mem. at 14-15.

But even if this were the case, it still would not be legally relevant. The opportunity

to challenge that classification decision was at the time of the decision, before

publication, in a lawsuit that provided judicial review of the process without the

irreparable harm of release. Defendant had such an opportunity, and ignored it when

he flouted the requirements of the prepublication process.




                                          20
       Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 25 of 26




      Ultimately, to the extent that Defendant wished to raise a bad faith defense (a

defense that, even in the commercial context, requires that “the proof must be almost

irrefragable,” Info. Tech. & Applications Corp. v. United States, 316 F.3d 1312, 1323

n. 2 (Fed. Cir. 2003)), the opportunity to do so was in the context of a lawsuit

challenging the Government’s conduct. It was not in defense to the constructive trust

action that the Supreme Court has prescribed for those individuals who breach their

contractual obligations and put the Government’s most sensitive secrets at risk.

Accordingly, because this is not a valid affirmative defense, discovery into such

conduct is not necessary.

                                  CONCLUSION

      For the aforementioned reasons, this Court should deny Defendant’s Rule

56(d) motion and grant summary judgment to the United States.



Dated: September 3, 2020                   Respectfully submitted,

                                           ETHAN P. DAVIS
                                           Acting Assistant Attorney General

                                           MICHAEL SHERWIN
                                           Acting United States Attorney

                                           DAVID M. MORRELL
                                           Deputy Assistant Attorney General

                                           ALEXANDER K. HAAS
                                           Director
                                           Federal Programs Branch

                                                   /s/Daniel F. Van Horn
                                              Daniel F. Van Horn (D.C. Bar. No.
                                              924092)

                                         21
Case 1:20-cv-01580-RCL Document 50 Filed 09/03/20 Page 26 of 26




                                   Assistant United States Attorney
                                   555 Fourth Street N.W., Room E4226,
                                   Washington, D.C. 20530
                                   Tel: 202-252-2506
                                   Email: daniel.vanhorn@usdoj.gov

                                         /s/ Michael J. Gerardi
                                   Michael J. Gerardi (D.C. Bar No.
                                   1017949)
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division, Federal Programs
                                   Branch
                                   1100 L Street NW, Room 11514
                                   Washington, D.C. 20005
                                   Tel: (202) 616-0680
                                   Fax: (202) 616-8460
                                   E-mail: michael.j.gerardi@usdoj.gov

                                   Counsel for Plaintiff




                              22
